


110 HR 1773 : Safe American Roads Act of

U.S. House of Representatives
2007-05-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IIB
		110th CONGRESS
		1st Session
		H. R. 1773
		IN THE SENATE OF THE UNITED
		  STATES
		
			May 16, 2007
			Received; read twice and referred to the Committee on
			 Commerce, Science, and Transportation
		
		AN ACT
		To limit the authority of the Secretary of
		  Transportation to grant authority to motor carriers domiciled in Mexico to
		  operate beyond United States municipalities and commercial zones on the United
		  States-Mexico border.
	
	
		1.Short titleThis Act may be cited as the
			 Safe American Roads Act of
			 2007.
		2.Limitation on
			 granting authorityThe
			 Secretary of Transportation may not grant authority to a motor carrier
			 domiciled in Mexico to operate beyond United States municipalities and
			 commercial zones on the United States-Mexico border, except under the pilot
			 program authorized by this Act.
		3.Pilot
			 program
			(a)In
			 generalThe Secretary of
			 Transportation may carry out, in accordance with section 350 of
			 Public Law
			 107–87,
			 section
			 31315(c) of title 49, United States Code, all Federal motor
			 carrier safety laws and regulations, and this Act, a pilot program that grants
			 authority to not more than 100 motor carriers domiciled in Mexico to operate
			 beyond United States municipalities and commercial zones on the United
			 States-Mexico border.
			(b)Limitation on
			 commercial motor vehicles participating in pilot programThe
			 number of commercial motor vehicles owned or leased by motor carriers domiciled
			 in Mexico which may be used to participate in the pilot program shall not
			 exceed 1,000.
			(c)Pilot program
			 prerequisitesThe Secretary may not initiate the pilot program
			 under subsection (a) until—
				(1)the Inspector General of the Department of
			 Transportation submits to Congress and the Secretary a report—
					(A)independently
			 verifying that the Department is in compliance with each of the requirements of
			 subsections (a) and (b) of section 350 of
			 Public Law
			 107–87; and
					(B)including a
			 determination of whether the Department has established sufficient
			 mechanisms—
						(i)to
			 apply Federal motor carrier safety laws and regulations to motor carriers
			 domiciled in Mexico; and
						(ii)to ensure compliance with such laws and
			 regulations by motor carriers domiciled in Mexico who will be granted authority
			 to operate beyond United States municipalities and commercial zones on the
			 United States-Mexico border;
						(2)the Secretary of
			 Transportation—
					(A)takes such action
			 as may be necessary to address any issues raised in the report of the Inspector
			 General under paragraph (1); and
					(B)submits to
			 Congress a detailed report describing such actions;
					(3)the Secretary
			 determines that there is a program in effect for motor carriers domiciled in
			 the United States to be granted authority to begin operations in Mexico beyond
			 commercial zones on the United States-Mexico border;
				(4)the Secretary
			 publishes in the Federal Register and provides sufficient opportunity for
			 public comment on the following:
					(A)a detailed
			 description of the pilot program and the amount of funds the Secretary will
			 need to expend to carry out the pilot program;
					(B)the findings of
			 each pre-authorization safety audit conducted, before the date of enactment of
			 this Act, by inspectors of the Federal Motor Carrier Safety Administration of
			 motor carriers domiciled in Mexico and seeking to participate in the pilot
			 program;
					(C)a process by which
			 the Secretary will be able to revoke Mexico-domiciled motor carrier operating
			 authority under the pilot program;
					(D)specific measures
			 to be required by the Secretary to protect the health and safety of the public,
			 including enforcement measures and penalties for noncompliance;
					(E)specific measures
			 to be required by the Secretary to enforce the requirements of
			 section
			 391.11(b)(2) of title 49, Code of Federal Regulations, as in
			 effect on the date of enactment of this Act;
					(F)specific standards
			 to be used to evaluate the pilot program and compare any change in the level of
			 motor carrier safety as a result of the pilot program;
					(G)penalties to be
			 levied against carriers who, under the pilot program, violate
			 section
			 365.501(b) of title 49, Code of Federal Regulations, as in
			 effect on the date of enactment of this Act;
					(H)a list of Federal
			 motor carrier safety laws and regulations for which the Secretary will accept
			 compliance with a Mexican law or regulation as the equivalent to compliance
			 with a corresponding Federal motor carrier safety law or regulation, including
			 commercial driver’s license requirements; and
					(I)for any law or
			 regulation referred to in subparagraph (H) for which compliance with a Mexican
			 law or regulation will be accepted, an analysis of how the requirements of the
			 Mexican and United States laws and regulations differ; and
					(5)the Secretary
			 establishes an independent review panel under section 4 to monitor and evaluate
			 the pilot program.
				4.Independent
			 Review Panel
			(a)Establishment of
			 panelThe Secretary of Transportation shall establish an
			 independent review panel to monitor and evaluate the pilot program under
			 section 3. The panel shall be composed of 3 individuals appointed by the
			 Secretary.
			(b)Duties
				(1)EvaluationThe
			 independent review panel shall—
					(A)evaluate any
			 effects that the pilot program has on motor carrier safety, including an
			 analysis of any crashes involving motor carriers participating in the pilot
			 program and a determination of whether the pilot program has had an adverse
			 effect on motor carrier safety; and
					(B)make, in writing,
			 recommendations to the Secretary.
					(2)RecommendationsIf
			 the independent review panel determines that the pilot program has had an
			 adverse effect on motor carrier safety, the panel shall recommend, in writing,
			 to the Secretary—
					(A)such modifications
			 to the pilot program as the panel determines are necessary to address such
			 adverse effect; or
					(B)termination of the
			 pilot program.
					(c)ResponseNot later than 5 days after the date of a
			 written determination of the independent review panel that the pilot program
			 has had an adverse effect on motor carrier safety, the Secretary shall take
			 such action as may be necessary to address such adverse effect or terminate the
			 pilot program.
			5.Inspector General
			 Review
			(a)In
			 generalThe Inspector General of the Department of
			 Transportation—
				(1)shall monitor and
			 review the pilot program;
				(2)not later than 12
			 months after the date of initiation of the pilot program, shall submit to
			 Congress and the Secretary of Transportation a 12-month interim report on the
			 Inspector General’s findings regarding the pilot program; and
				(3)not later than 18
			 months after the date of initiation of the pilot program, shall submit to
			 Congress and the Secretary an 18-month interim report with the Inspector
			 General’s findings regarding the pilot program.
				(b)Safety
			 determinationsThe interim reports submitted under subsection (a)
			 shall include the determination of the Inspector General of—
				(1)whether the
			 Secretary has established sufficient mechanisms to determine whether the pilot
			 program is having any adverse effects on motor carrier safety;
				(2)whether the
			 Secretary is taking sufficient action to ensure that motor carriers domiciled
			 in Mexico and participating in the pilot program are in compliance with all
			 Federal motor carrier safety laws and regulations and section 350 of
			 Public Law
			 107–87; and
				(3)the sufficiency of
			 monitoring and enforcement activities by the Secretary and States to ensure
			 compliance with such laws and regulations by such carriers.
				(c)Report to
			 congressNot later than 60 days after the date of submission of
			 the 18-month interim report of the Inspector General under this section, the
			 Secretary shall submit to Congress a report on—
				(1)the actions the
			 Secretary is taking to address any motor carrier safety issues raised in one or
			 both of the interim reports of the Inspector General;
				(2)evaluation of the Secretary whether
			 granting authority to additional motor carriers domiciled in Mexico to operate
			 beyond United States municipalities and commercial zones on the United
			 States-Mexico border would have any adverse effects on motor carrier
			 safety;
				(3)modifications to
			 Federal motor carrier safety laws and regulations or special procedures that
			 the Secretary determines are necessary to enhance the safety of operations of
			 motor carriers domiciled in Mexico in the United States; and
				(4)any recommendations for legislation to make
			 the pilot program permanent or to expand operations of motor carriers domiciled
			 in Mexico in the United States beyond municipalities and commercial zones on
			 the United States-Mexico border.
				6.Duration of Pilot
			 Program
			(a)In
			 generalThe Secretary of
			 Transportation may carry out the pilot program under this Act for a period not
			 to exceed 3 years; except that, if the Secretary does not comply with any
			 provision of this Act, the authority of the Secretary to carry out the pilot
			 program terminates.
			(b)Final
			 reportNot later than 60 days after the last day of the pilot
			 program, the Secretary shall submit to Congress a final report on the pilot
			 program.
			
	
		
			Passed the House of
			 Representatives May 15, 2007.
			Lorraine C. Miller,
			Clerk.
		
	
